DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the claims, the prior arts of record and applicant’s remarks it appears that the allowance of claims 1, 5 and 7-19 is appropriate. The prior arts of record fails to teach that the diaphragm comes in contact with the shield plate to limit deformation of the diaphragms; the shield plate has a shape corresponding to the diaphragm; the diaphragm includes an inner peripheral portion convex toward the first space and an outer peripheral portion inclined from an outer edge of the inner peripheral portion of the diaphragm toward the first space; the shield plate includes an inner peripheral portion convex away from the diaphragm and an outer peripheral portion inclined from an outer edge of the inner peripheral portion of the shield plate away from the diaphragm; the outer edge of the inner peripheral portion of the diaphragm comes in contact with the outer edge of the inner peripheral portion of the shield plate to limit the deformation of the diaphragm; and when the deformation of the diaphragm is limited by the shield plate, a clearance is provided between the inner peripheral portion of the diaphragm and the inner peripheral portion of the shield plate as claimed in claim 1. Therefore the prior art does not meet the requirements of the claimed invention as recited in the broadest claim respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claim 1 is allowed.
Claims 5 and 7-19 are allowed for their dependency from independent claim 1.
2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653